                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                            Case No. 19-CR-0592 WJ

                                Plaintiff,

 v.

 RICK BENAVIDEZ,
 DAMIAN MARON,
                                 Defendants.



             UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
        AND HAVE NEW CJA COUNSEL APPOINTED FOR MR. BENAVIDEZ

       COMES NOW, Defendant RICK BENAVIDEZ, by his appointed CJA counsel, Barrett

G. Porter, Burgess and Porter Law, and respectfully requests that this Court enter an order

allowing undersigned counsel to withdraw from this case and have new CJA counsel appointed

for Mr. Benavidez.

       In support of this Motion, Counsel states as follows:

       1.      On February 27, 2019, Mr. Benavidez was indicted for one count of Conspiracy

under 18 U.S.C. § 1349, and two counts of Bank Fraud (Aiding and Abetting) (Doc. 2). The

time span for the alleged offenses are between April 18, 2013 to May 31, 2013.

       2.      Mr. Benavidez was arraigned on March 5, 2019.

       3.      Mr. Benavidez was initially assigned counsel with the federal public defender’s

office, Ms. Margaret Katze.

       4.      Defense counsel was subsequently assigned to represent Mr. Benavidez on

March 11, 2019.
       5.      Discovery was provided to defense counsel by the United States Attorney’s

Office on March 15, 2019. (arrival date).

       6.      Defense counsel met with Defendant in person five times to review the law and

discovery in this case. Two of the visits were when Mr. Benavidez was in custody, and three

other visits after counsel was able to secure Mr. Benavidez’ release from custody.

       7.      During the interviews with Mr. Benavidez, Mr. Benavidez presented several very

novel theories for his defense and unusual discovery requests. Counsel sought legal authority for

the request and did some research into the requests.

       8.      In the most recent meeting with Mr. Benavidez on November 7, 2019, Mr.

Benavidez made several additional requests of counsel. When counsel indicated that no legal

work would be done on the requests, Mr. Benavidez informed undersigned counsel that he

wished to fire his counsel and have new counsel appointed, or he wanted to represent himself.

       9.      As a result of the communication breakdown, counsel is unable to work with Mr.

Benavidez to build a defense and prepare for trial in this matter.

       10.     Defense counsel has contacted Assistant United States Attorney Paul Schied, and

counsel for the co-defendant, Ahmad Assed, and neither party opposes this request for the

appointment of new counsel.

       WHEREFORE the defendant, respectfully requests that the Court enter an order granting

permission for the withdrawal of Barrett G. Porter as counsel for Mr. Benavidez, and issue an

order for the appointment of new CJA legal counsel for his defense.

                                      Respectfully Submitted,
                                      BURGESS & PORTER LLC

                                      By:      /s/ Barrett G. Porter
                                              Barrett G. Porter / Susan Burgess-Farrell



                                                 2
                                             Burgess & Porter Law
                                             400 Gold Avenue, SW, Suite 910
                                             Albuquerque, New Mexico 87102
                                             (505) 433-5545
                                             Attorney for Defendant David Levan




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 11-15-19, I filed the foregoing electronically through

the CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected on the Notice of Electronic Filing:

 Paul Schied & Sean Sullivan                        Ahmad Asssed
 U.S. Attorney’s Office                             818 5th Street, NW
 District of New Mexico                             Albuquerque, NM 87102
 P.O. Box 607                                       Email: ahmad@assedlaw.com
 Albuquerque, New Mexico 87103


                                                        /s/ Barrett (Barry) G. Porter
                                                      BURGESS AND PORTER LLC




                                                3
